Citation Nr: 0433265	
Decision Date: 12/15/04    Archive Date: 12/21/04

DOCKET NO.  95-12 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from December 1969 to 
November 1973 and from February 1982 to February 1986.  His 
service separation records show that he was awarded the 
Vietnam Service Medal, that he served 3 months and 15 days in 
foreign and/or sea service, and that he served 102 days in 
Indochina or Korea since August 5, 1964.

The instant appeal arose from an August 1994 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in Denver, Colorado, which denied a claim for service 
connection for PTSD.  The veteran has since relocated to the 
jurisdiction of the Indianapolis, Indiana RO.  The veteran 
appeared at a personal hearing before a Veterans Law Judge 
sitting at Denver, Colorado, in October 1996.  The case was 
remanded by the Board of Veterans' Appeals (Board) in 
February 1997 for further development and was again remanded 
by the Board in August 2002 in order to schedule the veteran 
for a hearing before a Veterans Law Judge using 
videoconferencing techniques.  In October 2002, the veteran 
appeared at a video conference hearing before the undersigned 
Veterans Law Judge. 

In a January 2003 Board decision, the veteran's claim for 
service connection for PTSD was denied.  The veteran appealed 
that determination to the United States Court of Appeals for 
Veterans Claims (Court), and in February 2004 the Court 
granted a Joint Motion for Remand (Joint Motion).  The Joint 
Motion indicated that a remand was warranted for the Board to 
provide the appellant with notice of the allocation of the 
burdens of obtaining evidence necessary to his claim under 
the Veterans Claims Assistance Act (VCAA) and for the Board 
to provide adequate reasons and bases to support its 
conclusion that VA provided adequate notice of the 
information and evidence necessary to substantiate the claim.  
In addition, the Joint Motion indicated that the Board should 
conduct an alternative records search based upon testimony by 
the veteran to include obtaining, if possible, military unit 
histories that could aid in verifying the stressors that 
would substantiate the veteran's PTSD claim. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Joint Motion indicated that a remand was warranted for 
the Board to provide the appellant with notice of the 
allocation of the burdens of obtaining evidence necessary to 
his claim under the VCAA and for the Board to provide 
adequate reasons and bases to support its conclusion that VA 
provided adequate notice of the information and evidence 
necessary to substantiate the claim.  When VA receives a 
complete or substantially complete application for benefits, 
it is required to notify the claimant and his representative, 
if any, of any information and medical or lay evidence that 
is necessary to substantiate the claim.  As part of that 
notice, VA is required to indicate which information and 
evidence, if any, the claimant is required to provide to VA 
and which information and evidence, if any, VA will attempt 
to obtain on his behalf.  38 U.S.C.A. § 5103(a) (West 2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As part of 
this notification, the veteran is requested to provide any 
evidence in his possession that pertains to the claim.  
38 C.F.R. § 3.159(b) (2003).  With respect to the PTSD claim, 
the record shows that the veteran has never been issued a 
VCAA notice letter.

In addition, the Joint Motion indicated that the Board should 
conduct an alternative records search based upon testimony by 
the veteran to include obtaining, if possible, military unit 
histories that could aid in verifying the stressors that 
would substantiate the veteran's PTSD claim.  The Joint 
Motion stated that VA should attempt to obtain the relevant 
records of the United States Marine Corps unit which was 
deployed with the veteran.  The Joint Motion also noted that 
VA should assist the veteran in obtaining pertinent evidence, 
if available, from several fellow service members the veteran 
named.

In view of the foregoing, this case is REMANDED for the 
following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), the implementing regulations 
found at 38 C.F.R. § 3.159 (2003) and any 
other applicable legal precedent is 
completed.  In particular, the RO should 
issue the veteran and his representative 
a VCAA notice letter in connection with 
the PTSD claim on appeal.  They should be 
notified of any information and medical 
or lay evidence that is necessary to 
substantiate the claim; which information 
and evidence, if any, the claimant is 
required to provide to VA; and which 
information and evidence, if any, VA will 
attempt to obtain on his behalf.  They 
should also be notified that the claimant 
should provide any evidence in his 
possession that pertains to his claim.  

2.  The RO should conduct an alternative 
records search based upon the testimony 
provided by the veteran that he was 
exposed to sniper fire and rocket and 
mortar attacks in Southeast Asia from 
June to August 1972 while he was detailed 
to a special operations unit, protected 
by the United States Marine Corps, to 
assist the Seabees built a United States 
Marine Corps F-4 base, to include:

a.  Attempt to develop from 
appropriate sources, including, but 
not limited to, the National 
Archives and Records Administration, 
the military unit histories, 
including the 4th ATO/Aerial Port, 
1st Air Force from June to August 
1972; and

b.  Attempt to develop from 
appropriate sources, the relevant 
records of the United States Marine 
Corps unit which was deployed with 
the veteran to protect the 
construction of an F-4 airbase, 
perhaps called Nha Phong, Nam Cong, 
or Nam Phong, in Southeast Asia from 
June to August 1972; and

c.  Assist the veteran in obtaining 
pertinent evidence of action from 
June to August 1972, if available, 
from several fellow service members, 
R.T., Major C., J.W.S., P.W., and 
F.B, that the veteran named in the 
October 1996 hearing transcript.

The RO should document attempts to obtain 
copies of the aforementioned records. 

3.  The RO should then adjudicate the 
issue of entitlement to service 
connection for PTSD.  In so doing, the RO 
is to consider all records, including 
those received by the RO since the last 
supplemental statement of the case 
(SSOC).  In the event the benefits sought 
are not granted, the veteran should be 
provided with another SSOC, which must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue on appeal.  An 
appropriate time should be allowed for a 
response.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this claim.  No action is required 
of the veteran until he is notified.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



			
          ROBERT E. SULLIVAN                                    
V. L. JORDAN
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




